Citation Nr: 1755555	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1982 to December 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board remanded this matter in December 2013 and again in March 2016.

In September 2017, VA provided the Veteran's attorney a complete copy of the claims file in response to an outstanding Freedom of Information Act (FOIA) request.  Since that time, no additional evidence or argument has been associated with the claims file.  As such, the Board finds that the FOIA request made by the Veteran's attorney has been completed and no further action is necessary.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed acquired psychiatric disorder, to include bipolar disorder, was initially manifested in service; or is etiologically related to a disease, injury, or event which occurred in service.

2.  The Veteran's substance abuse diagnoses are not secondary to any already service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

In December 2013, the Board remanded to obtain Social Security Administration (SSA) records, which were subsequently added to the claims file.  In March 2016, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to obtain outstanding records from the Omaha, Nebraska VAMC from January 2014, including all treatment notes related to the Veteran's hospitalizations in August 2014 and February 2015.  Upon obtaining those records, the RO was directed to afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder.

The RO obtained and associated VA treatment records from January 2014, including the treatment notes from the Veteran's August 2014 and February 2015 hospitalizations, with the claims file.  The Veteran was afforded a VA examination in June 2016.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters dated in December 2010 and February 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

III.  Service Connection 

	Legal Criteria

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

Primary service connection is not possible for drug or alcohol abuse; however, service connection is possible for such abuse if it is secondary to a service-connected disability.  See 38 U.S.C. § 105; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 38 C.F.R. §§ 3.1(m), 3.301(d).

With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, § 8052 amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (2012); 38 C.F.R. §§ 3.1(n), 3.301(d) (2017).

	Facts and Analysis

In his December 2010 claim, the Veteran asserted that he developed bipolar disorder in 1982 while he was in service.  Later, in a statement dated in December 2010 and his May 2012 VA Form 9, the Veteran asserted that while he did not have a diagnosis of bipolar disorder while in service, the treatment he received for alcohol abuse while in-service was indicative of an undiagnosed or misdiagnosed mental illness, specifically bipolar disorder.

As to the first Shedden element, the Veteran has a current diagnosis of a number of psychiatric disorders including bipolar disorder, antisocial personality disorder, psychosis NOS, and multiple substance abuse diagnoses.  See, e.g., VA treatment records dated in March 2005, January 2009, September 2010, December 2010, August 2012, January 2014, August 2014, and February 2015; private treatment records dated in January 2011; and March 2011 SSA records.

As an initial matter, because primary service connection is not possible for substance abuse, those diagnoses will be addressed subsequent to the analysis of the Veteran's other psychiatric diagnoses.

Turning to the second Shedden element, there is no evidence of an in-service incurrence or aggravation of any psychiatric disorder for which service connection may be granted.  Other than a diagnosis of alcohol abuse, which is discussed in detail below, the Veteran's service treatment records are silent for diagnosis or treatment for any psychiatric disorder.  In a May 1982 report of medical examination conducted at induction, the Veteran was evaluated as psychiatrically normal.  Likewise, in a May 1982 report of medical history, the Veteran indicated no psychiatric problems.  In a June 1985 report of medical history the Veteran again reported no history of psychiatric disorders.  Moreover, there is no indication in the medical evidence of record that the Veteran was given any diagnosis other than substance abuse until a January 2009 diagnosis of antisocial personality disorder and a September 2010 diagnosis of bipolar disorder.  See January 2009 VA treatment record; September 2010 VA treatment record. 

As to the third Shedden element, there is no evidence establishing that the Veteran's currently diagnosed psychiatric disorders are etiologically related to his active duty service.  In fact, the only competent etiological evidence in the record weighs against the Veteran's claim.  

The Veteran was afforded a VA examination in June 2016.  The examiner reported diagnoses of alcohol use disorder, cannabis use disorder, unspecified personality disorder, and unspecified bipolar disorder.  The examiner found that the Veteran's symptoms of anxiety and depression were attributable to his alcohol and cannabis use disorders, and not to the bipolar or personality disorders.  During the examination, the Veteran denied that he had any mental health treatment prior to his military service.  He further reported that while in the military he had a drinking problem, but was never provided any mental health treatment.  The examiner opined that it was at least as likely as not that the Veteran's diagnosed alcohol use disorder had onset during service, but further opined that it was less likely as not that any of the other diagnosed acquired psychiatric disorders were incurred as a result of service, had onset during service, or were otherwise caused or aggravated by service.  The examiner noted that the medical opinions were based on the examination, along with a review of all records in the claims file, explaining that the Veteran's only diagnosis and treatment during military service was for alcohol dependence.  

The examiner further noted that the records are replete with ongoing treatment for alcohol dependence over the years, and as time has progressed, the Veteran was given additional diagnoses of mood disorder secondary to substance use disorder and bipolar disorder.  The examiner opined that the diagnosis of bipolar disorder was at least as likely a further diagnosis of the mood disorder.  The examiner indicated that it was of note that the Veteran had been given diagnosis of borderline personality traits, and antisocial personality disorder, which, the examiner noted, were indications of a separate diagnosis not incurred by, caused by, or aggravated by military service, or having roots before military service.  The examiner explained that mood disorders and personality disorders are found in medical research to not be caused by or aggravated by alcohol use disorder or other substance use disorders.  

Finally, the examiner specifically noted that the Veteran's service treatment records, including the November 1988 treatment note which diagnosed the Veteran with alcoholism, and the Veteran's contentions during the examination were considered, but the examiner was unable to draw a nexus between alcohol dependence disorder during the military and any other mental disorder.

The Board acknowledges that the Veteran has asserted that his treatment for alcoholism while in service was due to misdiagnosed bipolar disorder, and that his alcohol abuse was a coping mechanism for an undiagnosed mental illness.  However, the Veteran has not been shown to be competent to render an opinion as to the etiology of such a diagnosis.  Barr, 21 Vet. App. 303; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, there is no competent medical opinion in the record to support the Veteran's contention, and, in fact, the June 2016 VA examiner's opinion is counter to the Veteran's assertion.

The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

As the record contains no competent positive medical nexus opinion, the Board finds the only competent medical evidence of record, the June 2016 VA examiner's opinion, is against a finding that the Veteran's acquired psychiatric disability is etiologically related to his active duty service.

Turning next to the Veteran's diagnosed substance abuse disorders, service treatment records confirm that the Veteran was given a diagnosis of alcohol abuse while in service, and was in fact discharged for failure to complete an alcohol abuse rehabilitation program.  See November 1988 service treatment records; October 1989 service treatment record; December 1989 DD Form 2014.  Likewise, the Board recognizes that the Veteran has had diagnoses of substance abuse for multiple substances since leaving service. 

However, the United States Court of Appeals for the Federal Circuit has held that service connection is only warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Here, because the Veteran does not have a service-connected disability, service connection for substance abuse as secondary to a service-connected disability is precluded by the terms of governing statute and regulations.  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of acquired psychiatric disorder, to include depression and bipolar disorder, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for acquired psychiatric disorder, to include bipolar disorder, is denied. 






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


